[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission




CONFIDENTIAL


THE GEORGE WASHINGTON UNIVERSITY


Amended and Restated Patent License Agreement


This Amended and Restated Patent License Agreement (this “Agreement”) is made by
and between the George Washington University, a congressionally chartered
not-for-profit corporation (“University”) located in the District of Columbia,
and La Jolla Pharmaceutical Company, a California corporation (“Company”). This
Agreement is being signed on March 1, 2016 (the “Execution Date”). This
Agreement will become effective as of March 1, 2016 (the “Effective Date”).


BACKGROUND


A.    University and Company entered into a Patent License Agreement (the
“Original Agreement”) effective as of November 30, 2014 (the “Original Effective
Date”).


B.    University and Company desire to add to and modify certain provisions of
the Original Agreement, particularly, but not exclusively, with respect to
expanding the Field of Use to all fields in exchange for additional
consideration and diligence requirements.


C.    University and Company desire to amend and restate the Original Agreement
in its entirety as of the Amendment Date to include such additions and
modifications.


D.    University owns certain intellectual property developed by [***] of the
University’s School of Medicine relating to [***] entitled “Angiotensin II Alone
or in Combination for the Treatment of Hypotension.”


E.    University also owns certain letters patent and/or applications for
letters patent relating to the foregoing intellectual property.


F.    Company desires to obtain an exclusive license under the Patent Rights
(defined below) to exploit such intellectual property.


G.    University has determined that the exploitation of the intellectual
property by Company is in the best interest of University and is consistent with
its educational and research missions and goals.


In consideration of the mutual obligations contained in this Agreement, and
intending to be legally bound, the parties agree as follows:


Section 1.Definitions. Capitalized terms not otherwise defined herein will have
the meaning set forth below:
1.1    “Affiliate” means, with respect to a particular Party, any person,
corporation, association or other entity which, directly or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with such Party. As used herein, “control” means, directly or
indirectly, the ownership or contractual control of at least fifty percent (50%)
of the total voting power of the shares (or other securities or rights) entitled
to vote.


1.2    “Change of Control” means: (i) a transaction or series of related
transactions that results in the sale or other disposition of all or
substantially all of the Company’s assets; or (ii) a merger or


1

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


consolidation in which the shareholders of Company immediately prior to the
consummation of such merger or consolidation do not, immediately after
consummation of such merger or consolidation, own voting stock of the Company
that possess a majority of the voting power of all the Company’s outstanding
capital stock and the power to elect a majority of the members of the surviving
company’s board of directors; or (iii) a transaction or series of related
transactions (which may include without limitation a tender offer for Company’s
stock or the issuance, sale or exchange of stock of Company) if the shareholders
of Company immediately prior to the initial such transaction do not, immediately
after consummation of such transaction or any of such related transactions, own
stock or other securities of Company that possess a majority of the voting power
of all Company’s outstanding stock and other securities and the power to elect a
majority of the members of Company’s board of directors. As used herein, the
term “control” (including, with correlative meanings, the terms, “controls”
“controlling”, “controlled by” or “under common control with”) with respect to a
designated person means the possession, directly or indirectly, of the power to
vote a majority of the securities having voting power for the election of
directors (or other persons acting in similar capacities) of such person or
otherwise to direct or cause the direction of the management and policies of
such person, whether through the ownership of voting securities, by contract or
otherwise.


1.3    “Claim” means any charges, complaints, actions, suits, proceedings,
hearings, investigations, claims or demands.


1.4    “Commercially Reasonable Efforts” shall mean, with respect to development
under this Agreement, a party’s use of those efforts and resources, consistent
with the exercise of prudent scientific and business judgment, as applied by
companies with similar resources to those of the applicable party to other
products and services of similar commercial potential, potential market size and
facing a similar potential competitive environment all as measured by the facts
and circumstances at the time such efforts are made, which facts and
circumstances may include, but are not limited to, reasonable application of the
following: safety and efficacy; proposed product label and indication; patent
protection, including scope, strength of claims, and term; anticipated pricing
and reimbursement terms; manufacturing costs and other costs of goods sold;
addressable patient population; and potential competition from third parties.
  
1.5    “Confidential Information” shall have the meaning set forth in Section
6.1.


1.6    “Development Plan” shall have the meaning set forth in Section 3.1.


1.7    “Field of Use” shall mean all fields of use, including combination
products.


1.8    “First Commercial Sale” shall mean the date on which the Company, or its
Affiliates or Sublicensees consummate their first Sale of a Licensed Product in
any country having a pending patent application or an issued patent within the
Patent Rights. If the first Sale of a Licensed Product takes place in the United
States or the European Union, then it only qualifies as a First Commercial Sale
if the Licensed Product that has been approved for commercialization in the
United States or European Union, as applicable.


1.9    “Indemnified Party” means each of University and its trustees, officers,
faculty, students, employees, contractors, and agents.


1.10    “Indemnification Event” means any Claim against one or more Indemnified
Parties arising out of or resulting from: (a) the development, testing, use,
manufacture, promotion, sale or other disposition of any Patent Rights or
Licensed Products by Company, its Affiliates, Sublicensees, assignees or vendors
or third parties, including, but not limited to: (i) any product liability or
other Claim of any kind related to use by a third party of a Licensed Product,
(ii) any Claim by a third party that the practice of any


2

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


of the Patent Rights or the design, composition, manufacture, use, sale or other
disposition of any Licensed Product infringes or violates any patent, copyright,
trade secret, trademark or other intellectual property right of such third
party, and (iii) any Claim by a third party relating to clinical trials or
studies for Licensed Products; (b) any Claim arising from, relating to or in
connection with Company's capital or debt raising activities, including but not
limited to its private placement memorandum, stock purchase agreements,
convertible purchase arrangements and/or debt instruments, and/or Company's
written or oral statements and/or representations made about University in all
such capital or debt raising activities; and (c) the enforcement of Section 11
by any Indemnified Party.


1.11    “Indication” means any disease or condition covered under the Patent
Rights that may have therapeutic, ameliorative or preventive activity and for
which a Licensed Product is subject to a investigational new drug application
(or foreign equivalent) specific to such disease or condition to achieve
regulatory approval to commercialize.


1.12    “Liabilities” means all damages, awards, deficiencies, settlement
amounts, defaults, assessments, fines, dues, penalties, costs, fees,
liabilities, obligations, taxes, liens, losses, lost profits and expenses
(including, but not limited to, court costs, interest and reasonable fees of
attorneys, accountants and other experts) that are incurred by an Indemnified
Party or awarded or otherwise required to be paid to third parties by an
Indemnified Party.


1.13    “License” shall have the meaning set forth in Section 2.1.


1.14    “Licensed Product” means products and services that are made, made for,
used, imported, offered for sale or sold by Company or its Affiliates or
Sublicensees in a given country that would in the absence of the License,
infringe (or, in the case of pending patent applications, upon issuance, would
infringe) at least one Valid Claim in such country.


1.15    “NDA” means a New Drug Application, filed with the United States Food
and Drug Administration, seeking regulatory approval for the commercialization
of a Licensed Product within the United States.


1.16    “Net Sales” means the consideration received, or the fair market value
attributable to, each Sale, less Qualifying Costs that are directly attributable
to a Sale, specifically identified on an invoice or other documentation and
actually borne by Company or its Affiliates or Sublicensees. For purposes of
determining Net Sales, “fair market value” means the cash consideration that
Company or its Affiliates or Sublicensees would realize from an unrelated buyer
in an arm’s length sale of an identical item sold in the same quantity and at
the time and place of the transaction. If any Licensed Product is to be sold as
part of a product that incorporates one or more active pharmaceutical
ingredients that are not a Licensed Product, then parties shall negotiate in
good faith to agree on an appropriate adjustment to the Net Sales of such
combination product to reflect the relative fair market value of the Licensed
Product and any other pharmaceutically active ingredients contained in such
combination product. If the parties cannot reach agreement, then the Net Sales
of such combination product shall be determined by multiplying [***], in each
case during the applicable royalty reporting period or, if sales of both the
applicable Licensed Product and the other product(s) did not occur in such
period, then in the most recent royalty reporting period in which such separate
sales of both such Licensed Product and the other product(s) occurred. In the
event that an average sale price cannot be determined for both the applicable
Licensed Product and all other active pharmaceutical products(s) included in
such combination product, then Net Sales of the applicable Licensed Product
shall be calculated by multiplying [***]. If the parties cannot promptly agree
on the respective fair market values of such Licensed Product and such other
product(s), they shall engage a mutually acceptable


3

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


expert to determine, as promptly as practicable, the respective fair market
values of such Licensed Product and such other product(s). Such expert
determination shall be final and binding on the parties and the cost of such
expert’s review shall be borne equally by the Company and University (with the
University portion of such fee to be offset from the next applicable payment due
hereunder).


1.17    “Patent Rights” means all of the University's patent rights represented
by or issuing from: (a) the United States patents and patent applications listed
in Exhibit A; (b) any continuation, divisional, and re-issue applications of
(a); (c) any claim in a continuation-in-part of (a) or (b), solely to the extent
that it claims priority to and claims subject matter fully disclosed and enabled
by a patent or application of (a) or (b); and (d) any foreign counterparts and
extensions claiming the benefit of priority to (a) or (b).


1.18    “Qualifying Costs” means: (a) customary discounts in the trade for
quantity purchased, or early payment actually allowed and taken; (b) credits,
and other allowances for returns that do not exceed the original invoice amount;
(c) prepaid outbound transportation expenses and transportation insurance
premiums; (d) sales and use taxes and other fees imposed by and indefeasibly
paid to a governmental agency, but not franchise or income taxes of any kind
whatsoever; and (e) rebates and chargebacks provided to managed health care
organizations, international organizations, or federal, state, local or other
governments, including, in the United States, Medicare and Medicaid.


1.19    “Quarter” means each three-month period beginning on January 1, April 1,
July 1 and October 1.


1.20    “Sale” means any bona fide transaction for which consideration is
received by Company or its Affiliate or a Sublicensee for the sale, use, lease,
transfer or other disposition of a Licensed Product to a third party. A Sale is
deemed completed at the time that Company or its Affiliate or Sublicensee
receives payment for a Licensed Product.


1.21    “Sponsored Research Arrangement” means any option granted to a third
party to acquire a license or assignment of the University Improvements as a
term or condition of third party sponsored research.


1.22    “Sublicense” means an arms-length transaction pursuant to which Company
grants an unrelated third party access to Patent Rights under the License.


1.23    “Sublicensee” shall have the meaning set forth in Section 2.4(b).


1.24    “Territory” shall mean worldwide.


1.25    “Trigger Event” shall have the meaning set forth in Section 7.4.


1.26    “University Improvements” means inventions in the Field of Use that: (i)
are dominated by the Licensed Patents, (ii) are assigned to University, and
(iii) are not subject to an obligation to license the rights in the invention to
a third party, including but not limited to under any Sponsored Research
Arrangement, provided that any rights related to University Improvements granted
to Company hereunder are subject to any rights of the United States Government
pursuant to the provisions of 35 U.S.C. sections 200-212 and applicable
regulations of Chapter 37 of the Code of Federal Regulations.


1.27    “Valid Claim” means: (a) an enumerated claim within the Field of Use in
any unexpired and issued patent included within the Patent Rights, provided that
the claim has not been found invalid,


4

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


unpatentable, or unenforceable by a court or administrative agency of competent
jurisdiction, or (b) an enumerated claim within in a pending application within
the Patent Rights, provided that an enumerated claim of a pending application
will no longer count as a Valid Claim after a date of six (6) years from the
Effective Date.


Section 2.License.


2.1    License Grant. University hereby grants to Company an exclusive license
under the Patent Rights to make, have made, use, import, offer for sale and sell
Licensed Products in the Field of Use throughout the Territory during the Term
(the “License”). The License includes the right to grant one or more
Sublicenses, as permitted by this Agreement. No other rights or licenses are
granted by University. Nothing in this Agreement confers by estoppel implication
or otherwise, any license or rights under any University patent other than the
Patent Rights, regardless whether such patents are dominant or subordinate to
the Patent Rights. The University represents and warrants that it has not
granted to any third party any rights in and to the Patent Rights that would
conflict with the License grant to the Company pursuant to this Section 2.1.


2.2    Reservation of Rights by University. University reserves the right to
use, and to permit other non-commercial entities to use, the Patent Rights
solely for educational and research purposes. To the extent that the Technology
Commercialization Office of the University becomes aware of any actual or
proposed Sponsored Research Arrangement during the Term, the University will use
reasonable efforts to provide the Company with prompt written notice of the
existence of such arrangement and, subject to confidentiality limitations under
the Sponsored Research Arrangement(s), the material terms of such arrangement.


2.3    University Improvements. University will provide the Company with a
written invention disclosure describing any University Improvement. Company
shall have sixty (60) days from its receipt of the invention disclosure to
determine if it wishes to enter into good faith negotiations with University to
obtain a license in the University Improvement (the “Option Period”). All
invention disclosures relating to University Improvements are and shall remain
University’s Confidential Information.
(a)If within the Option Period Company notifies the University in writing of its
intent to negotiate for a license for the University Improvement, the Parties
agree to negotiate in good faith for license for the University Improvements
having commercially reasonable terms. If the Parties are unable to enter into a
mutually acceptable license agreement for the rights in and to the University
Improvement within [***] days after Company’s receipt of the invention
disclosure (the “Negotiation Period”), University shall be free in its sole
discretion to negotiate and enter into a license with a third party for the
University Improvement without any further obligation to Company, unless the
Parties mutually agree in writing to extend the Negotiation Period.


(b) The Parties agree that all negotiated licenses shall provide, among other
things: for Company (and Affiliates and sublicensees, if any) to use
Commercially Reasonable Efforts (as defined herein) to introduce products
utilizing the University Improvements into public use as rapidly as practicable;
for a royalty that is usual and customary in the trade; for continued payment of
Patent Costs by Company; for termination in the event Company has failed to
satisfy the applicable Commercially Reasonable Efforts standard to introduce
licensed products into public use, or is not actively seeking to do so, within a
time period acceptable to University; for indemnity and insurance terms
acceptable to University in its sole discretion; in the case of exclusive
licenses, for University to retain a non-exclusive license to the University
Improvements, with the right to grant sub-licenses, for research and educational
purposes only; and that the


5

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


rights of the United States Government pursuant to the provisions of 35 U.S.C.
sections 200-212 and applicable regulations of Chapter 37 of the Code of Federal
Regulations are specifically reserved, if applicable.


(c)If the Company notifies the University within the Option Period that it does
not wish to negotiate with University for a license to the University
Improvements, or fails to notify University in writing by the last day of the
Option Period that it wishes to negotiate with University for a license to the
University Improvements, University shall be free in its sole discretion to
negotiate and enter into a license with a third party for the University
Improvements without any further obligation to Company.


2.4    Sublicenses. The Company may grant one or more Sublicenses hereunder,
provided, that: (i) Company will prohibit the Sublicensee from further
sublicensing, (ii) Company will require the Sublicensee to comply with the terms
and conditions of this Agreement applicable to a Sublicensee, and (iii) within
30 days after Company enters into an agreement pursuant to which a Sublicense is
granted (a “Sublicense Agreement”), the Company shall deliver to University a
complete and accurate copy of the entire Sublicense Agreement written in the
English language. University’s receipt of the Sublicense Agreement, however,
will not constitute a waiver of any right of University or obligation of Company
under this Agreement.
(a)    In the event that Company causes or experiences a Trigger Event, all
payments due to Company from its Affiliates or Sublicensees (defined below)
will, upon notice from University to such Affiliate or Sublicensee, become
payable directly to University for the account of Company. Upon receipt of any
such funds, University will remit to Company the amount by which such payments
exceed the amounts owed by Company to University.


(b)    The Company’s execution of a Sublicense Agreement will not relieve
Company of any of its obligations under this Agreement, including its obligation
to use Commercially Reasonable Efforts to develop, commercialize, market and
sell Licensed Products in a manner consistent with the Development Plan,
provided that such efforts may be satisfied by the activities of a counterparty
to a Sublicense Agreement (the “Sublicensee”). Company is primarily liable to
University for any act or omission of an Affiliate of Company or Sublicensee
that would be a breach of this Agreement if performed or omitted by Company, and
Company will be deemed to be in breach of this Agreement as a result of such act
or omission that would otherwise constitute a breach hereunder.


Section 3.Diligence


3.1    Development Plan. Company delivered to University, an initial development
plan for the Patent Rights with the Original Agreement, setting forth applicable
information listed under Exhibit B (the “Development Plan”). Thereafter, Company
will deliver to University an annual updated Development Plan no later than
December 1 of each year during the Term (commencing on December 1, 2015). The
annual updated Development Plan will include, in addition to the items
enumerated in the initial Development Plan, a summary of the principal
activities undertaken in the past year in satisfaction of the diligence
obligations under Section 3.2, and an accounting of any and all milestone(s), or
other payments, including royalties, due hereunder. Company will use
Commercially Reasonable Efforts to develop, commercialize, market and sell
Licensed Products in a manner consistent with the written Development Plan.


3.2    Diligence Events. The Company will use Commercially Reasonable Efforts to
achieve each of the diligence events set forth below (the “Diligence Events”) by
the applicable completion date.




6

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


1st Indication: [***]
COMPLETION DATE
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
2nd Indication
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
All Additional Indications
 
[***]
[***]



3.3    Diligence Resources. Until the completion of a Phase 3 clinical trial of
a Licensed Product, the Company will, by April 1, 2016, commit financial
resources to the development of one or more Licensed Product(s) in an aggregate
amount of at least $[***], which amount may include (but not be limited to)
expenditures for manufacturing, pre-clinical studies, regulatory compliance, and
clinical study expenses (including expenditures with any CRO managing such
studies). In the event that the Company cannot certify that the Company’s total
development expenditures for one or more Licensed Product(s) during the time
from the Original Effective Date through April 1, 2016 do not meet or exceed
this required minimum level, then the Company will pay to University the amount
of the shortfall, within thirty days after the end of said period.
Section 4.Fees and Royalties


4.1    License Initiation Fee. In partial consideration of the License, Company
has paid to University a non-refundable, non-creditable license initiation fee
of $250,000 under the Original Agreement.


4.2    Amendment Fee. In partial consideration of the License, Company will pay
to University a non-refundable, non-creditable amendment fee of $[***]. This
payment shall be due within 30 days of receipt of invoice.


4.3    License Maintenance Fees.     In partial consideration of the License,
Company will pay to University, on each anniversary of the Original Effective
Date until the First Commercial Sale of the first Licensed Product within the
Territory, a license maintenance fee in the amount of $[***] on the first
anniversary of the Original Effective Date, and then $[***]on each anniversary
thereafter.


4.4    Indication Initiation Fees. In partial consideration of the License,
Company will pay to University no later than 60 days from the filing of an IND
for each additional Indication after [***], an indication initiation fee in the
amount of $[***], provided, however, (i) no such payment will be due to the
extent the primary endpoint of the Phase III trial for first indication of
catecholamine-resistant hypotension fails to be met and (ii) an indication
initiation fee shall be payable only once in respect of each Indication (“Other
Indication Initiation Fees”).


4.5    Milestone Payments. In partial consideration of the License, Company will
pay to University the applicable milestone payment set forth below within 90
days after achievement of each milestone for each Licensed Product, if a Valid
Claim then exists under an issued patent with respect to such


7

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


Licensed Product within the relevant country or region at the time the milestone
is achieved. If a Valid Claim does not then exist under an issued patent with
respect to such Licensed Product within the relevant country or region at the
time the milestone is achieved, the applicable milestone payment will accrue for
the benefit of University and Company shall pay the milestone payment to
University within 90 days of the date that a patent with a Valid Claim covering
a Licensed Product issues or grants.
  
(a)For clarity: (i) in the event that the Regulatory Milestone (defined below)
for Receipt of NDA Approval occurs prior to University obtaining a Valid Claim
under an issued patent in the U.S., then the Company will not be required to
make the milestone payment upon receipt of NDA approval, but will instead pay
the applicable milestone payment to University within 90 days of the issuance of
the relevant patent containing such Valid Claim, and (ii) in the event that the
Regulatory Milestone for Receipt of European Regulatory Approval occurs prior to
University obtaining a Valid Claim under an issued patent in a European Patent
Convention member state, then the Company will not be required to make the
milestone payment upon receipt of European regulatory approval, but will instead
pay the applicable milestone payment to University within 90 days of the
issuance of the relevant patent containing such Valid Claim. Company will
provide University with written notice within 30 days after achieving each
milestone.
  
(b)For further clarity: (i) milestone payments are due and payable only with
respect to Licensed Products covered by an issued patent with a Valid Claim,
(ii) Regulatory Milestone Payments set forth below shall be due and payable with
respect to each Indication the first time any Licensed Product achieves the
applicable Milestone, and (iii) the Patent Milestone Payment set forth below
shall only be payable one time with respect to all of the Patent Rights included
within the License.


Regulatory Milestones
PAYMENT
1st Indication: [***]
 
[***]
$[***]
[***]
$[***]
[***]
$[***]
Each Other Indication
 
[***]
$[***]
[***]
$[***]
[***]
$[***]
 
Patent Milestone
 
[***]
$[***]



4.6    Earned Royalties.
  
(a)    In partial consideration of the License, Company will pay to University a
royalty on a country-by-country basis equal to: (i) [***]% of Net Sales in each
Quarter during the Term in such country, but only with respect to Sales of any
Licensed Product(s) in that country that are covered by an issued patent
containing a Valid Claim covering such Licensed Product(s); and (ii) [***]% of
Net Sales in each Quarter during the Term in such country, but only with respect
to Sales of any Licensed Product(s) in that country that are covered by a
pending (and unissued) patent application containing a Valid Claim covering such
Licensed Product(s). If a patent application with a Valid Claim covering a
Licensed Product results in an issued patent, then the applicable royalty rate
for the Quarter in which issuance occurs shall be prorated based on total Net
Sales for the Quarter and the relative portion of the Quarter for which clauses
(i) and (ii) apply (e.g., if Net Sales are $[***] in a given Quarter and a
patent with a Valid Claim issues [***]


8

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


% of the way into a given Quarter, then a [***]% royalty rate shall apply to
$[***] of Net Sales and a [***]% royalty rate shall apply to $[***] of Net Sales
in such Quarter).


(b)    In addition to the royalties set forth in Section 4.6(a), if a pending
patent application with a Valid Claim that has previously given rise to any
royalty obligations pursuant to Section 4.6(a)(ii) subsequently results in an
issued patent with one or more Valid Claims covering the applicable Licensed
Products in such country, then the Company shall, within 90 days following the
issuance of such patent, make a one-time payment to the University equal to
[***]% of the Historical Net Sales (defined below) of the Licensed Product(s)
covered by the Valid Claims for the newly issued patent. For purposes of this
Section 4.6(b), the “Historical Net Sales” shall mean the Net Sales of a given
Licensed Product in a particular country, measured over the four full Quarters
immediately preceding the patent issuance.


4.7    Minimum Royalties. In partial consideration of the License, Company will
pay on a Quarterly basis to University the applicable minimum royalty set forth
below. This provision shall commence once a patent is issued with a Valid Claim
in the United States, Europe, Japan or China, but will be payable only if the
actual earned royalties due to University under Section 4.6(a) for each Quarter
after the First Commercial Sale of a Licensed Product does not exceed the
Minimum Royalty amounts as defined below.
PERIOD
MINIMUM ROYALTY
First 4 Quarters after First Commercial Sale  For clarity, minimum royalty
obligations do not commence unless and until issuance of patent with a Valid
Claim covering a Licensed Product in United States, Europe, Japan or China.
$[***]
Next 4 Quarters
$[***]
Next 4 Quarters
$[***]
Next 4 Quarters
$[***]
All Quarters thereafter
$[***]



4.8    Sublicense Fees. In partial consideration of the License, Company will
pay to University a sublicense fee in the amount set forth below (the
“Sublicense Fee”), expressed as a percentage of the sum of all payments, plus
the fair market value of all other consideration of any kind, received by
Company from Sublicensees during the Quarter under the Sublicense Agreement(s)
in consideration for such Sublicense, excluding: (a) royalties paid to Company
by a Sublicensee based upon Sales or Net Sales by the Sublicensee; (b) equity
investments in Company by a Sublicensee up to the amount of the fair market
value of the equity purchased on the date of the investment; (c) loan proceeds
paid to Company by a Sublicensee in an arm’s length, full recourse debt
financing to the extent that such loan is not forgiven; and (d) sponsored
research or development funding paid to Company by a Sublicensee in a bona fide
transaction for future research or future development of Licensed Products to be
performed by Company. The Sublicense Fee shall be payable by the Company within
30 days after the Company receives payment of the underlying fee from the
Sublicensee.


Until the following anniversary of the Original Effective Date
SUBLICENSE FEE
[***] anniversary
             [***]%
[***] anniversary
             [***]%
[***] and thereafter
             [***]%



Section 5.Reports and Payments


5.1    Royalty Reports. Within 45 days after the end of each Quarter following
the First Commercial Sale, Company will deliver to University a report,
certified by the Controller or Chief Financial


9

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


Officer of Company, detailing the calculation of all royalties, fees and other
payments due to University for such Quarter. The report will include, at a
minimum, the following information for the Quarter, each listed by product, by
country: (a) the number of units of Licensed Products constituting Sales; (b)
the gross consideration received or fair market value attributable if greater
than consideration received for Sales; (c) Qualifying Costs, listed by category
of cost; (d) Net Sales; (e) the gross amount of any payments and other
consideration received by Company from Sublicensees and the amounts of any
deductions permitted by Section 4.8; (f) the royalties, fees and other payments
owed to University, listed by category; (g) the computations for any applicable
currency conversions; and (h) the computations for any prior Quarter
overpayment. Each royalty report will be substantially in the form of the sample
report attached as Exhibit C.


5.2    Payments. Except as expressly set forth above, Company will pay all
royalties, fees and other payments due to University under Sections 4.6, and 4.7
within sixty (60) days after the end of the Quarter in which such payment
obligation arises.


5.3    Records. Company will maintain, and will cause its Affiliates and
Sublicensees to maintain, complete and accurate books, records and related
background information to verify Sales, Net Sales, and all royalties, fees, and
other payments due or paid under this Agreement, as well as the various
computations reported under Section 5.1. Company will maintain the records for
each Quarter for at least four years after submission of the applicable report
required under Section 5.1.


5.4    Audit Rights.


(a)By University. Upon reasonable prior written notice to Company, Company and
its Affiliates and Sublicensees will provide University and its accountants with
access to all of the books, records and related background information required
by Section 5.3 to conduct a review or audit of Sales, Net Sales, and all of the
royalties, fees, and other payments payable under this Agreement. Access will be
made available: (i) during normal business hours; (ii) in a manner reasonably
designed to facilitate University’s review or audit without unreasonable
disruption to Company’s business; and (iii) no more than once each calendar year
during the Term (as defined below) and for a period of five years thereafter.
Company will pay University within 45 days the amount of any underpayment,
determined by University review or audit, plus accrued interest (not to exceed
the maximum rate permitted by applicable law). In the event of an overpayment by
Company that is discovered as a result of a University-initiated audit, the
overpayment shall be offset against future amounts due and owing to University
under this Agreement. If the review or audit determines that Company has
underpaid any payment by [***]% or more, then Company within 45 days will also
pay the reasonable costs and expenses of University and its accountants in
connection with the review or audit.


(b)By Company. The Company may on its own accord perform a periodic internal
review or audit of Sales, Net Sales, and all of the royalties, fees, and other
payments payable under this Agreement. If applicable, the Company will send the
University a copy of the results of any such audit, detailing the underpayment
or overpayment by the Company. In the event of an underpayment that is
discovered as a result of a Company-initiated audit, the Company will pay the
underpayment amount within 45 days of such discovery. Notwithstanding the
forgoing, in the event Company twice during the Term makes underpayments, which
underpayments were discovered as a result of Company-initiated audits,
thereafter Company will pay all underpayments discovered as a result of a
Company-initiated audit with accrued interest within 45 days of all such
discoveries.   In the event of an overpayment that is discovered as a result of
a Company-initiated audit, University shall have the right to conduct an audit
in addition to its rights under Section 5.4(a)(iii) at its sole cost and all
University-approved overpayments by Company shall be offset


10

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


against future amounts due and owing to University under this Agreement.
Notwithstanding the foregoing, if the University-initiated audit determines that
Company has underpaid any payment by [***]% or more, then Company within 45 days
will also pay the reasonable costs and expenses of University and its
accountants in connection with the review or audit.


5.5    Information Rights. Company will provide promptly to the University all
material correspondence with the U.S. Food and Drug Administration, European
Medicines Agency, and other drug regulatory agencies concerning regulatory
approval of Licensed Products (the “Regulatory Correspondence”). The Regulatory
Correspondence shall be treated as Confidential Information hereunder.


5.6    Currency. All dollar amounts referred to in this Agreement are expressed
in United States dollars. All payments will be made in United States dollars. If
Company receives payment from a third party in a currency other than United
States dollars for which a royalty or fee is owed under this Agreement, then (a)
the payment will be converted into United States dollars at the conversion rate
for the foreign currency as published in the eastern edition of the Wall Street
Journal as of the last business day of the Quarter in which the payment was
received by Company, and (b) the conversion computation will be documented by
Company in the applicable report delivered to University under Section 5.1.


5.7    Place of Payment. All payments by Company are payable to “The George
Washington University” and will be made to the following addresses:
By Check:
 
The George Washington University
c/o Technology Commercialization Office
2033 K Street, NW, Suite 750
Washington, DC 20052
Attention: TCO Operations Coordinator
 
By Electronic Transfer:
Beneficiary Account Number: [***]
Beneficiary Account Type (for ACH):
Beneficiary Account Name:
Beneficiary Address: [***]




Bank’s Name:
Branch Name:
Bank’s Address:


ABA # (for ACH):
ABA # (for Wires):
SWIFT:



If the electronic transfer is for patent cost reimbursements please include
“Funds should be credited to [***]” on the payment.


If the electronic transfer is for royalties/licensing fees please include “Funds
should be credited to Alias [***]” on the payment.


5.8    Interest. All amounts that are not paid by Company when due will accrue
interest from the date due until paid at a rate equal to [***] per month (or the
maximum allowed by law, if less). The payment of such interest shall not
foreclose University from exercising any other rights it may have as a
consequence of the lateness of any payment.


11

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission




Section 6.Confidentiality and Use of University’s Name


6.1    Confidential Information.


(a)Information provided under this Agreement during the Term of this Agreement
by one party or its Affiliates or Sublicensees (collectively, the “Disclosing
Party”) to the other party to this Agreement, including that party’s affiliates
and Sublicensees (collectively, the “Receiving Party”) shall be deemed
confidential and proprietary to the Disclosing Party. Such confidential and
proprietary information may include technology, data, samples, technical and
economic information (including economic terms hereof), commercialization,
clinical and research strategies, know-how and trade secrets provided by the
Disclosing Party (collectively the “Confidential Information”), except that the
term “Confidential Information” shall not include:
(i)    information that is or becomes part of the public domain through no fault
of the Receiving Party;


(ii)    information that is obtained after the Original Effective Date by the
Receiving Party or one of its Affiliates from any third party who is lawfully in
possession of such Confidential Information and not in violation of any
contractual or legal obligation to the Disclosing Party with respect to such
Confidential Information;


(iii)    information that is known to the Receiving Party or one or more of its
Affiliates prior to the disclosure by the Disclosing Party, as evidenced by the
Receiving Party's contemporaneous written records; and


(iv)    information that has been independently developed by the Receiving Party
without the aid or use of Confidential Information, as shown by competent
written evidence.


(b)The Receiving Party shall hold the Confidential Information in confidence and
exercise at least reasonable care in protecting the confidentiality of such
information. Further, the Receiving Party shall only use the Confidential
Information for the limited purpose for which it was disclosed under this
Agreement and in furtherance of the License and the development and exploitation
of the Patent Rights, as contemplated herein.
 
(c)Notwithstanding the foregoing, the Receiving Party may disclose the
Disclosing Party's Confidential Information to the extent (and only to the
extent) required to comply with any applicable law, rule or regulation, as well
as any court or administrative subpoena or a lawful court order provided that
the Receiving Party first uses its best efforts to obtain an order preserving
the confidentiality of such information and provided the Receiving Party gives
the Disclosing Party timely notice of the contemplated disclosure to give the
Disclosing Party an opportunity to intervene to preserve the confidentiality of
such information.


6.2    Publication. Upon prior review by the University, the Company may
disclose in a patent application or the prosecution thereof, any Confidential
Information necessary to obtain or secure patent protection of the
commercialized products or processes. In reviewing any such proposed disclosure,
the Company shall provide the University with at least 30 days’ prior written
notice of the proposed disclosure and shall respond to the Company’s request
within such 30-day period. If no written response has been provided by the end
of such 30-day period, then the Company shall have the right to proceed with its
proposed disclosure. Each Party intends that to the extent that any Confidential
Information is disclosed under this


12

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


Agreement, such Confidential Information does not contain export control-listed
technology or technical data identified on any US export control list, including
the Commerce Control List (CCL) set forth in the Export Administration
Regulations at 15 CFR Part 774 and the US Munitions List (USML) set forth in the
International Traffic in Arms Regulations at 22 CFR Part 121. Prior to one Party
providing the other Party with export control-listed information, the Disclosing
Party will provide advance written notice to the Receiving Party regarding the
export classification of such information, and the Receiving Party must issue
written approval to the Disclosing Party prior to the transmission of such
information to the Receiving Party. Notwithstanding any other provision of this
Agreement, the Receiving Party is under no obligation to accept export
control-listed information from the Disclosing Party.


6.3    Use of University's Name. Company and its Affiliates, Sublicensees,
employees, and agents may not use the name, logo, seal, trademark, or service
mark (including any adaptation of them) of University or any University school,
organization, employee, student or representative, without the prior written
consent of University. Notwithstanding the foregoing, the Company may disclose
the name of the University in public filings if such is required to comply with
applicable laws, rules and regulations, including the Securities Exchange Act of
1934, as amended, and the Securities Act of 1933, as amended.
 
Section 7.Term and Termination


7.1    Term. This Agreement will commence on Original Effective Date and
terminate upon the expiration or abandonment of the last patent to expire or
become abandoned of the Patent Rights (the “Term”).


7.2    Early Termination by Company. Company may terminate this Agreement at any
time effective upon completion of each of the following conditions: (a)
providing at least [***] days prior written notice to University of such
intention to terminate; (b) ceasing to make, have made, use, import, offer for
sale and sell all Licensed Products in each country where such Licensed Products
are covered by at least one issued patent containing a Valid Claim; (c)
terminating all sublicenses and causing all Affiliates and Sublicensees to cease
making, having made, using, importing, offering for sale and selling all
Licensed Products that are covered by at least one issued patent containing a
Valid Claim; and (d) paying all amounts owed to University under this Agreement
between University and Company related to the Patent Rights, through the
effective date of termination.


7.3    Early Termination by University. University may terminate this Agreement
if: (a) Company is more than [***] days late in paying the University per the
payment terms of Section 5.2 or otherwise specifically identified in this
Agreement for any amounts owed under this Agreement and does not pay University
such amounts in full, including accrued interest, within [***] days of written
demand (a “Payment Default”); (b) other than a Payment Default, Company or its
Affiliate or Sublicensee materially breaches this Agreement and Company or its
Affiliate or Sublicensee does not cure the breach within [***] days after
written notice of the breach; or (c) the Company or Affiliate experiences a
Trigger Event, which is not resolved as allowed in Section 7.4 below or within
[***] days after the Trigger Event. For the avoidance of doubt, a material
breach of this Agreement includes, but is not limited to, a failure of Company
to satisfy its obligations under Section 3.2.


7.4    Trigger Event. The term “Trigger Event” means any of the following: (a)
if Company: (i) becomes insolvent, or bankrupt, (ii) is adjudicated insolvent or
bankrupt, (iii) admits in writing its inability to pay its debts, (iv) suffers
the appointment of a custodian, receiver or trustee for it or its property and,
if appointed without its consent, not discharged or stayed within [***] days,
(v) makes an “assignment for the benefit of creditors” (as defined under
applicable law), or (vi) suffers proceedings being instituted against it


13

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


under any law related to bankruptcy, insolvency, liquidation or the
reorganization, readjustment or release of debtors and, if contested by it, not
dismissed or stayed within [***] days; (b) the institution or commencement by
Company of any proceeding under any law related to bankruptcy, insolvency,
liquidation or the reorganization, readjustment or release of debtors; (c) the
entering of any order for relief relating to any of the proceedings described in
Section 7.4(a) or (b) above; (d) the calling by Company of a meeting of its
creditors with a view to arranging a composition or adjustment of its debts; (e)
the act or failure to act by Company indicating its consent to, approval of or
acquiescence in any of the proceedings described in Section 7.4(a)-(e) above; or
(f) the commencement by Company of any action against University (including an
action for declaratory judgment) to declare or render invalid or unenforceable
the Patent Rights, or any claim thereof.


7.5    Effect of Termination. Upon the termination of this Agreement for any
reason: (a) the License terminates; (b) Company and all its Affiliates and
Sublicensees will cease all making, having made, using, importing, offering for
sale and selling all Licensed Products in each country where such Licensed
Products are covered by at least one issued Valid Claim, except to the extent
permitted by Section 7.6; (c) Company will pay to University all amounts,
including accrued interest, owed to University under this Agreement through the
date of termination, including royalties on Licensed Products invoiced or
shipped through the date of termination and any sell off period permitted by
Section 7.6, with such payments to be made when and as due under Section 4 and
5; (d) each Receiving Party will, at the request of the Disclosing Party, return
all of the Disclosing Party’s Confidential Information, except that each
Receiving Party may retain one copy of such information solely for archival
purposes and to ascertain compliance with this Agreement, and (e) in the case of
termination under Section 7.3, all duties of University and all rights (but not
duties) of Company under this Agreement immediately terminate without further
action required by either University or Company.


7.6    Inventory; Product Labeling and Marking; Sell Off.
  
(a)Upon the termination of this Agreement for any reason, Company will cause
physical inventories of Licensed Products to be taken in each country where such
Licensed Products are covered by at least one issued Valid Claim. Such inventory
(the “Licensed Product Inventory”) shall include: (i) all completed Licensed
Products on hand under the control of Company or its Affiliates or Sublicensees;
and (ii) such Licensed Products that are in the process of manufacture within
three business days after on the date of termination of this Agreement. Company
will deliver promptly to University a copy of such written inventory of Licensed
Products, certified by an officer of the Company.


(b)Upon termination of this Agreement for any reason, Company will promptly
remove, efface or destroy all references to University in connection with the
Patent Rights from any advertising, web sites or other materials used in the
promotion of the business of Company or its Affiliates or Sublicensees, and
Company and its Affiliates and Sublicensees will not represent in any manner
that it has rights in or to the Patent Rights (provided, however, that the
Company shall not be required to remove historical references to University and
this Agreement in informational materials about the Company, such as prior SEC
filings that may be on the Company’s website).
  
(c)Upon the termination of this Agreement for any reason other than pursuant to
Section 7.3(a) or (c), the Company may sell off the Licensed Products Inventory
for a period of six months following the effective date of termination and pay
University royalties on Net Sales of the Licensed Product Inventory, in
accordance to Sections 4 and 5.


7.7    Survival. Company’s obligation to pay all amounts, including accrued
interest, owed to University under this Agreement will survive the termination
of this Agreement for any reason. Sections


14

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


3.4, 4, 5, 6, 7.5, 7.6, 7.7, 9, 10, 11, 13.10, 13.11, and 14 will survive the
termination of this Agreement for any reason in accordance with their respective
terms.


Section 8.Patent Prosecution and Maintenance


8.1    Patent Control. University controls the preparation, prosecution and
maintenance of the Patent Rights and the selection of patent counsel, and will
follow all reasonable input from the Company and keep Company informed of all
developments in the prosecution of the Patent Rights, providing at least 30
days’ notice of any deadlines which, if not met, would impair the scope,
validity, or enforceability of the applicable Patent Rights. University will
notify Company if it intends not to follow Company’s input. For purposes of this
Section 8, the word “maintenance” includes any interference negotiations,
claims, or proceedings, in any forum, brought by University, Company, a third
party, or the United States Patent and Trademark Office involving the Patent
Rights, any reexamination, review, or opposition of the Patent Rights, and any
requests by University or Company that the United States Patent and Trademark
Office reissue any patent in the Patent Rights. University will not allow any of
the Patent Rights to expire, lapse, or otherwise go abandoned without Company’s
consent, except for cases of failure of Company to reimburse patent expenses as
described in Section 8.2.


8.2    Payment and Reimbursement. Company acknowledges that the University has
incurred attorney fees, expenses, filing fees and other charges incident to the
preparation, filing, prosecution and maintenance of the Patent Rights (the “Past
Patent Expenses”) in the amount set forth on Exhibit D. The Company has paid per
the Original Agreement the Past Patent Expenses, as set forth in the invoice
attached as Exhibit D. During the Term, the Company will either pay directly
under a separate Client and Billing Agreement or reimburse University for all
reasonable documented attorneys’ fees, expenses, official fees and all other
charges accumulated or invoiced to the University during the Term incident to
the preparation, filing, prosecution, and maintenance of the Patent Rights (the
“Current Patent Expenses”). The University shall use reasonable efforts to
submit Current Patent Expenses for pre-approval by the Company. The Current
Patent Expenses shall be reimbursed or paid, as applicable, within 30 days after
Company's receipt of an itemized invoice for such fees, expenses and charges.
University reserves the right to require the Company to provide a deposit in
advance of incurring out of pocket patent expenses estimated by counsel to
exceed $[***]. If Company fails to reimburse patent expenses under this Section
8.2, or provide a requested deposit with respect to a Patent Right, then
University shall have the right to, at its discretion and expense, either
abandon such applications or patents related to such Patent Right or to continue
such preparation, prosecution and/or maintenance activities and, to the extent
University has pursued protection of any patent rights associated with such
patent action will remain subject to the License, at University’s sole
discretion. Any abandonment of patents or applications under Patent Rights by
the University shall not affect Company's obligation to pay prior royalties due
under this Agreement that were accrued prior to the date of abandonment of
patents or applications for such Patent Rights.


8.3    Patent Marking. Company shall include appropriate marking on all Licensed
Products made, sold or otherwise disposed of by Company, which patent marking
will be in accordance with appropriate patent marking laws of the United States
and any other country in which such Licensed Products are made, sold or
otherwise disposed of. Company will cause its Affiliates and/or Sublicensees to
similarly mark any Licensed Products made, sold or otherwise disposed of by such
Affiliates or Sublicensees. The patent marking obligations required by this
Section 8.3 shall be limited to issued patents with Valid Claims covering
Licensed Products, provided, however, that if applicable law within any country
requires patent marking for pending applications, then the patent marking
required under this Section 8.3 shall, solely with respect to such country,
include any and all Valid Claims in that country covering Licensed Products.
 


15

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


Section 9.Infringement
 
9.1    Notice. Company and University will notify each other promptly in
writing, but in no event later than five (5) days after any infringement of the
Patent Rights comes to their attention. Company and University will consult each
other in a timely manner concerning any appropriate response to the
infringement.


9.2    Prosecution of Infringement. Company may prosecute any infringement of
the Patent Rights at Company’s expense, including defending against any
counterclaims or cross claims brought by any party against Company or University
regarding the Patent Rights and defending against any claim that the Patent
Rights are invalid in the course of any infringement action or in a declaratory
judgment action. University reserves the right to intervene voluntarily within
30 days from the commencement of such action and join Company in any such
infringement litigation at University’s expense. If University chooses not to
intervene voluntarily, but University is a necessary party to the action brought
by Company, then Company may join University in the infringement litigation. If
Company decides not to prosecute any infringement of the Patent Rights, then
University may elect to prosecute such infringement independently of Company in
University’s sole discretion and at University’s expense.


9.3    Cooperation. In any litigation under this Section 9, either party, at the
request and sole expense of the other party, will cooperate to the fullest
extent reasonably possible. This Section 9.3 will not be construed to require
either party to undertake any activities, including legal discovery, at the
request of any third party, except as may be required by lawful process of a
court of competent jurisdiction. If, however, either party is required to
undertake any activity, including legal discovery, as a right of lawful process
of a court of competent jurisdiction, then Company will pay all reasonable
expenses incurred by Company and by University, except where University has
elected to prosecute infringement that Company has declined to prosecute, in
which case University will pay: (i) all reasonable expenses incurred by Company
prior to the University’s election to prosecute such infringement (the “Opt-in
Election”), (ii) all reasonable expenses incurred by Company after the Opt-in
Election, provided that such expenses are pre-approved in writing by University
and (ii) all reasonable expenses incurred by University.


9.4    Control of Litigation. Company controls any litigation or potential
litigation involving the prosecution of infringement claims regarding the Patent
Rights that Company elects to pursue, in which University is not a party,
including the selection of counsel, all taking into account reasonable input
from University. Company shall not settle or compromise any such litigation in a
manner that imposes any obligations or restrictions on University (including
injunctive or non-monetary relief affecting University) or grants any rights to
the Patent Rights, other than any permitted sublicenses, without University’s
prior written permission, which will not be unreasonably withheld, delayed or
conditioned. The University shall have the right to control any litigation or
potential litigation involving the prosecution of infringement claims regarding
the Patent Rights, but only if the Company fails to elect to control such
litigation. In all instances in which University is a party, University reserves
the right to select its own counsel. If University is involuntarily joined as a
party, University retains the right to select its own counsel, but Company will
be responsible for University’s reasonable out-of-pocket expenses, including but
not limited to reasonable attorneys’ fees, expert fees, and court costs,
relating to its joining thereto and participation therein as set forth in
Section 9.5.


9.5    Recoveries from Litigation.


(a) If Company prosecutes any claims of actual or alleged infringement of the
Patent Rights, either without University as a party, or with University
involuntarily joined as a party, then Company


16

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


will reimburse University for University’s litigation expenditures, including
but not limited to reasonable attorneys’ fees, expert fees, expenses, and other
charges incurred by University, even if there are no financial recoveries from
the infringement action. Company will reimburse University within 30 days after
receiving each invoice from University. After reimbursing University for its
expenditures, Company will next use the financial recoveries from such claims,
if any, to reimburse Company for its litigation expenditures. Any remaining
recovery, if any, will be deemed to be a payment from a Sublicensee, for which a
Sublicense Fee shall be payable to the University pursuant to Section 4.8, with
the amount of the fee to be determined with reference to the timing of the
Company’s actual cash receipt of such recovery.
 
(b)     If Company prosecutes any claims of actual or alleged infringement of
the Patent Rights with University joined as a voluntary party, then any
financial recoveries from such claims will be: (x) first, shared between Company
and University in proportion with their respective shares of the aggregate
litigation expenditures by Company and University; and (y) second, shared
equally by Company and University as to any remainder after Company and
University have fully recovered their aggregate litigation expenditures.


(c) If University prosecutes any claims of actual or alleged infringement of the
Patent Rights independent of Company, then University will prosecute such
infringement at University’s expense and will retain any financial recoveries in
their entirety.


Section 10.Disclaimer of Warranties; Limitation of Liability


10.1    Disclaimer. THE PATENT RIGHTS, LICENSED PRODUCTS AND ANY OTHER
TECHNOLOGY LICENSED UNDER THIS AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS.
EXCEPT AS EXPRESSLY SET FORTH HEREIN, UNIVERSITY MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY WARRANTY OF
ACCURACY, COMPLETENESS, PERFORMANCE, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, COMMERCIAL UTILITY, NON‑INFRINGEMENT, ABSENCE OF LATENT OR OTHER
DEFECTS, WHETHER OR NOT DISCOVERABLE, OR TITLE. Specifically, and not in
limitation of the foregoing, University makes no representation or warranty (i)
regarding the validity or scope of the Patent Rights, and (ii) that the
exploitation of the patents or applications in Exhibit A or any continuation,
divisional, continuation-in-part and re-issue applications any foreign
counterparts and extensions claiming the benefit of priority to such patents or
patent applications, or Patent Rights or Licensed Products will not infringe on
any patents or other intellectual property of any third party.


10.2    UNIVERSITY WILL NOT BE LIABLE TO COMPANY, ITS AFFILIATES, SUBLICENSEES,
SUCCESSORS OR ASSIGNS, OR ANY THIRD PARTY WITH RESPECT TO ANY CLAIM: ARISING
FROM COMPANY’S USE OF THE PATENT RIGHTS, LICENSED PRODUCTS OR ANY OTHER
TECHNOLOGY LICENSED UNDER THIS AGREEMENT; OR ARISING FROM THE DEVELOPMENT,
TESTING, MANUFACTURE, USE OR SALE OF LICENSED PRODUCTS. UNIVERSITY WILL NOT BE
LIABLE TO COMPANY, ITS AFFILIATES, SUBLICENSEES, SUCCESSORS OR ASSIGNS, OR ANY
THIRD PARTY FOR LOST PROFITS, BUSINESS INTERRUPTION, OR INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND.


Section 11.Indemnification.
  
11.1    Indemnification. Company will defend, indemnify, and hold harmless each
Indemnified Party from and against any and all Liabilities with respect to an
Indemnification Event.




17

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


11.2    Reimbursement of Costs. Company will pay directly all Liabilities
incurred for defense or negotiation of any Claim or will reimburse University
for all documented Liabilities incident to the defense or negotiation of any
Claim within 30 days after Company’s receipt of invoices for such Liabilities.


11.3    Control of Litigation. Company controls any litigation or potential
litigation involving the defense of any Claim, including the selection of
counsel, with input from University. University reserves the right to protect
its interest in defending against any Claim by selecting its own counsel, with
any attorneys’ fees and litigation expenses to be borne by the University,
unless the Company fails or declines to assume the defense of the Claim within
30 days of notice of the Claim, in which case Company shall be liable for and
reimburse University for all Liabilities in accordance with Section 11.1.


11.4    Other Provisions. Company will not settle or compromise any Claim giving
rise to Liabilities in any manner that imposes any restrictions or obligations
on University (including injunctive or non-monetary relief affecting University)
or grants any rights to the Patent Rights or the Licensed Products without
University’s prior written consent, which consent will not be unreasonably
withheld, delayed or conditioned. If Company fails or declines to assume the
defense of any Claim within 30 days after notice of the Claim, or fails to
reimburse an Indemnified Party for any Liabilities pursuant to Sections 11.1 and
11.2 within the 30-day time period set forth in Section 11.1, then University
may assume the defense of such Claim for the account and at the risk and expense
of Company, and any Liabilities related to such Claim will be conclusively
deemed a liability of Company and Company shall reimburse University for all
Liabilities in accordance with Section 11.1. The indemnification rights of the
Indemnified Parties under this Article 11 are in addition to all other rights
that an Indemnified Party may have at law, in equity or otherwise.


Section 12.Insurance.


12.1    Coverage. Company will procure and maintain insurance policies for the
following coverage with respect to personal injury, bodily injury and property
damage arising out of Company’s performance under this Agreement: (a) during the
Term, comprehensive general liability, including broad form and contractual
liability, in a minimum amount of $[***] combined single limit per occurrence
and in the aggregate; (b) prior to the commencement of clinical trials involving
Licensed Products, clinical trials coverage in a minimum amount of $[***]
combined single limit per occurrence and in the aggregate; and (c) prior to the
Sale of the first Licensed Product, product liability coverage, in a minimum
amount of $[***] combined single limit per occurrence and in the aggregate.
University may review periodically the adequacy of the minimum amounts of
insurance for each coverage required by this Section 12.1, and University
reserves the right to require Company to adjust the limits accordingly. The
required minimum amounts of insurance do not constitute a limitation on
Company’s liability or indemnification obligations to University under this
Agreement.


12.2    Other Requirements. The policies of insurance required by Section 12.1
will be issued by an insurance carrier with an A.M. Best rating of “A” or better
and will name University as an additional insured with respect to Company’s
performance under this Agreement. Company will provide University with insurance
certificates evidencing the required coverage within 30 days after the Original
Effective Date and the commencement of each policy period and any renewal
periods. Each certificate will provide that the insurance carrier will notify
University in writing at least 30 days prior to the cancellation or material
change in coverage.










18

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


Section 13.Company’s Representations and Warranties.


13.1    Organization, Good Standing and Qualification. Company is a corporation,
duly organized, validly existing and in good standing under the laws of the
State of California and has all requisite corporate power and authority to
conduct on its business, to execute and deliver this Agreement, and to
consummate the transactions contemplated by this Agreement.


13.2    Authorization. All corporate action on the part of Company, its
officers, directors and members or stockholders necessary for the authorization,
execution and delivery of this Agreement, the performance of all obligations of
Company hereunder and this Agreement, when executed and delivered by Company,
will constitute valid and legally binding obligations of Company, enforceable
against Company in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.


Section 14.Additional Provisions


14.1    Independent Contractors. The parties are independent contractors.
Nothing contained in this Agreement is intended to create an agency, partnership
or joint venture between the parties. At no time will either party make
commitments or incur any charges or expenses for or on behalf of the other
party.


14.2    No Discrimination. Neither University nor Company will discriminate
against any employee or applicant for employment because of race, color, sex,
sexual or affectional preference, age, religion, national or ethnic origin,
handicap, or veteran status.


14.3    Compliance with Laws. Company must comply with all applicable laws,
rules and regulations that apply to its activities or obligations under this
Agreement. For example, Company will comply with applicable United States export
laws and regulations, including, but not limited to, the export laws and
regulations of the United States, and will not sell, transfer, export or
re-export any such Licensed Products or information to any persons or any third
parties with regard to which there exist grounds to suspect or believe that they
are violating such laws. The transfer of certain technical data and commodities
may require a license from the applicable agency of the United States government
and/or written assurances by Company that Company will not export data or
commodities to certain foreign countries without prior approval of the agency.
University does not represent that no license is required, or that, if required,
the license will issue.


14.4    Modification, Waiver & Remedies. This Agreement may only be modified by
a written amendment that is executed by an authorized representative of each
party. Any waiver must be express and in writing. No waiver by either party of a
breach by the other party will constitute a waiver of any different or
succeeding breach. Unless otherwise specified, all remedies are cumulative.


14.5    Assignment and Change of Control.
  
(a)Company may not assign this Agreement without the prior written consent of
University, which consent will not be unreasonably withheld, delayed or
conditioned, provided that the following conditions are met: (i) at least 30
days before the consummation of the proposed assignment, Company provides the
University with written notice of the proposed assignment; (ii) the assignee
agrees in writing to be legally bound by this Agreement and commits to deliver
to University an updated Development


19

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


Plan within 45 days after the closing of the proposed assignment; and (iii)
Company provides University with a copy of assignee's aforementioned
undertaking. Any permitted assignment will not relieve Company of responsibility
for performance of any obligation of Company that has accrued at the time of the
assignment. Any purported assignment not in compliance with this Section 14.5(a)
will be null and void.


(b)Except as set forth below, the Company shall be required to obtain the
written consent of the University prior to consummation of any transaction that
would result in a Change of Control, which consent will not be unreasonably
withheld, delayed or conditioned. Notwithstanding the foregoing, no consent of
University shall be required for a Change of Control if the following conditions
are met: (i) the entity or entities that will exercise “control” (as defined in
Section 1.2) of the Company immediately after the Change of Control transaction
has total assets, as of the balance sheet date presented in the Company’s most
recent periodic report under the Securities Exchange Act of 1934 (i.e., Form
10-K or Form 10-Q, as applicable) in excess of the Company’s total assets, as
presented in such report; (ii) the consummation of the Change of Control shall
not result in violation of applicable law; and (iii) the Change of Control shall
not result in the Company or resulting entity being owned or controlled by
individuals and entities appearing on the Office of Foreign Assets Control
Specially Designated Nationals and Blocked Persons (SDN) list, absent an
applicable exemption or authorization by the Office of Foreign Assets Control.


14.6    Notices. Any notice or other required communication (each, a “Notice”)
must be in writing, addressed to the party's respective Notice Address listed on
the signature page, and delivered: (a) personally; (b) by certified mail,
postage prepaid, return receipt requested; (c) by recognized overnight courier
service, charges prepaid; or (d) by facsimile. A Notice will be deemed received:
if delivered personally, on the date of delivery; if mailed, five (5) days after
deposit in the United States mail; if sent via courier, one (1) business day
after deposit with the courier service; or if sent via facsimile, upon receipt
of confirmation of transmission provided that a confirming copy of such Notice
is sent by certified mail, postage prepaid, return receipt requested.


14.7    Severability & Reformation. If any provision of this Agreement is held
to be invalid or unenforceable by a court of competent jurisdiction, then the
remaining provisions of this Agreement will remain in full force and effect.
Such invalid or unenforceable provision will be automatically revised to be a
valid or enforceable provision that comes as close as permitted by law to the
parties' original intent.


14.8    Headings & Counterparts. The headings of the articles and sections
included in this Agreement are inserted for convenience only and are not
intended to affect the meaning or interpretation of this Agreement. This
Agreement may be executed in several counterparts, all of which taken together
will constitute the same instrument.


14.9    Governing Law. This Agreement and all amendments, exhibits,
modifications, alterations, or supplements hereto, and the rights of the parties
hereunder, shall be construed under and governed by the laws of the District of
Columbia, without regard to principles of conflict of laws thereof which may
require the application of the law of another jurisdiction.


14.10    Dispute Resolution. If a dispute arises between the parties concerning
any right or duty under this Agreement, then the parties will confer, as soon as
practicable, in an attempt to resolve the dispute. If the parties are unable to
resolve the dispute amicably, then the parties will submit to the exclusive
jurisdiction of, and venue in, the state and Federal courts located in the
Washington, D.C. with respect to all disputes arising under this Agreement.




20

--------------------------------------------------------------------------------

[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


14.11    Integration. This Agreement and the Exhibits attached hereto contain
the entire agreement between the parties with respect to the Patent Rights and
the License and supersede all other oral or written representations, statements,
or agreements with respect to such subject matter, including but not limited to
the Original Agreement and any preliminary term sheets relating to the Patent
Rights.






[SIGNATURES TO FOLLOW]


21

--------------------------------------------------------------------------------


[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission


Each party has caused this Agreement to be executed by its duly authorized
representative as of the date first set forth above.


THE GEORGE WASHINGTON UNIVERSITY
La Jolla Pharmaceutical Company
By: _________________________________
By: _________________________________
Name: Louis H. Katz
Name: George F. Tidmarsh, M.D., Ph.D.
Title: Executive Vice President & Treasurer
Title: President & Chief Executive Officer
Date: ________________________________
Date: ________________________________





Addresses:




Technology Commercialization Office
La Jolla Pharmaceutical Company
The George Washington University
4660 La Jolla Village Drive
2033 K ST, NW, Suite 750
Suite 1070
Washington DC, 20052
San Diego, CA 92122
Attention: TCO Operations Coordinator
858-207-4264
 
Attention: Chief Executive Officer
Required copy to:
 
The George Washington University
Required copy to:
Office of the General Counsel
Gibson, Dunn & Crutcher, LLP
2100 Pennsylvania Avenue NW
555 Mission Avenue, Suite 3000
Washington, DC
San Francisco, CA 94015
Attention: General Counsel
Attn: Ryan A. Murr, Esq.
202-994-6503
Fax: (415) 374-8430
ogc@gwu.edu
 



22

--------------------------------------------------------------------------------


[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission




EXHIBIT INDEX


Exhibit A        Patents and Patent Applications in Patent Rights
Exhibit B        Minimum Contents of Development Plan
Exhibit C        Format of Royalty Report
Exhibit D        Invoice of Past Patent Costs


23

--------------------------------------------------------------------------------


[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission




Exhibit A


Patents and Patent Applications in Patent Right


[***]








24

--------------------------------------------------------------------------------


[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission




Exhibit B


Minimum Contents of Development Plan




The initial Development Plan and each annual update to the Development Plan
shall include, at a minimum, the following information:


•
[***]

•
[***]

•
[***]

•
[***]

•
[***]







25

--------------------------------------------------------------------------------


[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission






Initial Development Plan - December 1, 2014






•
[***]



•
[***]



•
[***]



•
[***]



26

--------------------------------------------------------------------------------


[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission




Exhibit C




Format of Royalty Report


[***]


27

--------------------------------------------------------------------------------


[***] Portions of this Exhibit have been redacted pursuant to a Confidential
Treatment Request. An unredacted version of this
Exhibit has been filed Separately with the Securities and Exchange Commission




Exhibit D


Invoice of Past Patent Costs




[***]




28